Citation Nr: 0513037	
Decision Date: 05/13/05    Archive Date: 05/25/05	

DOCKET NO.  04-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral shin splints.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Roanoke, Virginia, that denied entitlement to the benefit 
sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in obtaining the information and evidence necessary to 
substantiate his claim.  

2.  Any current disability manifested by bilateral shin 
splints clearly and unmistakably existed prior to the 
veteran's military service.  

3.  There is no showing that the veteran has a disability 
manifested by shin splints that was permanently worsened by 
his military service.  


CONCLUSION OF LAW

A disability manifested by shin splints was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a disability 
manifested by bilateral shin splints.  In essence, he 
contends that he developed shin splints while on a track team 
in 1949, but the problems stopped with proper care.  He 
claims the combination of hard soled shoes and hard surfaces 
caused a severe return of the shin splints during his active 
service and he asserts it took over two years to repair the 
damage that was done by the problems he had with the shin 
splints while on active service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  


The Veterans Claims Assistance Act of 2000.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  This 
law eliminated the former statutory requirement that a claim 
be well grounded.  Cf. at 38 U.S.C.A. § 5107(a).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
the development of this issue has proceeded in accordance 
with the provisions of the law and regulations.  The VCAA 
alters the legal landscape in three distinct ways:  standard 
of review, notice, and duty to assist.  The Board will 
address these concepts within the context of the 
circumstances presented in this case.  

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify a claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO provided the veteran with notice of the 
requirements of the VCAA in a September 2002 communication, 
prior to the initial decision on the claim in October 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal at this 
time would not be prejudicial to the veteran.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in a November 2002 
communication about the information and evidence necessary to 
substantiate the claim of entitlement to service connection 
for bilateral shin splints.  He was informed of what types of 
evidence would help, including dates of medical treatment 
during service, statements from individuals who knew him 
during service, records or statements from service medical 
personnel, employment physical examinations, medical evidence 
from hospitals, clinics, and private physicians of treatment 
since service, pharmacy prescription records, and insurance 
examination reports.  He was also advised what VA would do to 
assist him in the development of his claim.  Although the 
VCAA notice letter that was provided to him did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In this regard, the 
RO also informed him in rating decisions dated in 
October 2002 and January 2003, in the September 2003 
statement of the case, and in the January 2004 supplemental 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Duty to Assist

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Both VA and private medical records 
are in the claims file and have been reviewed by both the RO 
and the Board in connection with the claim.  The service 
medical records are also in the claims file.  The veteran has 
been informed of his right to a hearing, but has not 
requested one.  For theses reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in the 
development of the case.  In sum, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and for the reasons expressed above, finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would assist 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's 
General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. 
§ 3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-2003.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to inservice treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  

Factual Background

A review of the service medical records reflects that in his 
report of medical history made at the time of preinduction 
examination in September 1951, notation was made of "pulled" 
tendons and ligaments.  Notation was also made of shin 
splints apparently coming from participation in track and 
football.  Clinical examination at that time revealed no 
abnormalities involving the lower extremities.  

A board of medical survey review of the records noted the 
veteran had been hospitalized at a service department 
facility in May 1952 with the chief complaint of pain in the 
medial aspect of both legs.  The veteran stated that at the 
age of 18 (he was born in February 1931) he participated in 
high school track.  He related that while running he 
frequently developed sudden severe stabbing pains that felt 
like something was tearing in his leg.  He indicated that 
when he stopped running, the acute pain would subside.  He 
finally quit sports in March 1950.  It was related that while 
in boot camp on December 14, 1951, he was participating in 
leg building exercises and gradually became asymptomatic 
except for a "tired" pain which would occasionally accompany 
such things as ice skating and roller skating.  He stated 
that about 10 days after entering boot camp he was marching 
when he felt a mild stabbing pain in the leg reminiscent of 
the previous episodes prior to service.  During subsequent 
weeks in boot camp, the episodes became more severe and 
frequent until they reportedly reached the frequency and 
intensity "not equal to previously in civilian life."  The 
veteran stated his legs hurt constantly during the past six 
weeks of boot camp, although the legs were continuously 
taped.  He described a slight swelling over the lower third 
of both legs medially, accompanied by warmth and 
discoloration.  

During hospitalization he complained of continuous dull pain 
along the medial aspect of both legs with exacerbations of 
sharp, stabbing pain precipitated by the slightest effort and 
occasionally by muscular tension while lying in bed.  
Examination during hospitalization was essentially 
unremarkable.  X-ray studies of both tibias showed 
considerable thickening, but no underlying bone destruction.  
Physicians who observed the veteran did not believe X-ray 
findings were abnormal.  

At the time of the survey in September 1952, the veteran was 
described as "greatly improved although he states he is not 
quite in as good shape as when he entered the Marine Corps."  
He stated this was manifested by a tired feeling in the legs 
after walking four blocks.  His improvement was described as 
progressive.  There were no subjective findings at the time 
of the survey.  Induration and discoloration were no longer 
present and all laboratory work was described as negative.  
It was the opinion of the Board that the veteran had muscular 
detachments from the tibia and fibula (commonly called shin 
splints) during periods of leg activity.  It was believed 
that the muscular detachments prevented him from performing 
his duties in the Marine Corps.  The Board was of the opinion 
that he did not meet the minimum standards from enlistment to 
induction and was unfit for further Marine Corps service by 
reason of physical disability, which was neither incurred in 
or aggravated by his active military service.  It was noted 
the veteran had been fully advised by the Board of his right 
to demand a full and fair hearing by a physical evaluation 
board at discharge.  The veteran waived his right to a 
hearing by a physical evaluation board and requested that he 
be immediately discharged from the service as soon as 
possible.  The statement was signed in September 1952.  

The post service medical records include the report of a VA 
general medical and orthopedic examination in September 1990.  
At that time notation was made of a history of shin splints 
in service.  Clinical examination was without reference to a 
disorder involving the lower extremities and a pertinent 
diagnosis was not made.  

The veteran's initial claim for service connection for 
disability of the lower extremities was received in 
June 2002.  The veteran stated he had filed a claim in the 
past, but did not remember ever receiving a decision on it.  
The Board notes that the record reflects that the decision 
dated in March 1991, entitlement to a permanent and total 
disability rating for pension purposes was granted, based 
primarily on spastic left anaphoresis with foot drop, 
degenerative joint disease of the lumbosacral and cervical 
spine, and spasticity of the right leg.  

Received from the veteran in October 2002 was a copy of a 
communication dated in March 1952 from an individual who 
indicated the veteran had been seen in consultation at a 
service department hospital in March 1952 for shin splints.  
Examination reportedly showed no positive findings other than 
mild subjective tenderness on palpation of tibial areas.  It 
was also noted that upon standing, pain was quite severe.  
The individual expressed the belief that the veteran's 
complaints were genuine.  He stated it was his belief the 
veteran had tried to carry on to the best of his ability and 
with only one more week of boot training.  He speculated the 
veteran had chronic myositis of the lower legs and 
recommended rest, heat, and moderated exercises.  The 
individual noted the routine of drilling in boot training was 
too severe a demand on the veteran's muscles.  He added that 
while heat and rest probably would not cure the condition, 
they would symptomatically relieve him of his discomfort.  
The individual recommended the veteran be continued on 
profile status.  He added that upon completion of boot 
training, it was recommended the veteran be assigned to a job 
such as truck driving or similar assignment where he would be 
off his feet.  

Also associated with the record in October 2002 was a copy of 
a statement from a private physician dated in April 1952.  
The physician reported that he had seen the veteran for 
examination on March 28, 1952, for severe pain in both lower 
legs which reportedly had been present since the veteran's 
senior year in high school.  The veteran gave a history that 
the pain began when he switched suddenly from baseball to 
track in school.  After a summer's rest, he tried it again 
and the pain became worse.  He stated he finally gave up 
athletics after his first year of college because of the 
unbearable pain.  He reported that on several occasions after 
exercise or long hikes, in addition to the severe pain, there 
had been evidence of hemorrhaging over the medial aspect of 
the lower third of both tibia.  

Current examination findings included severely irritated skin 
with blisters from continuous wearing of tape.  There was 
pitting edema of both legs.  Notation was also made of 
knotting of the muscle bellies and a feeling of partial 
induration or possible early fibrosis involving the lower 
extremities.  The physician recommended the veteran be 
hospitalized from three to six weeks, with repeated Novocaine 
injections, with slow return to restricted activity.  He 
further recommended that the veteran be advised not to walk a 
great distance, to place his feet flat on the ground without 
rocking and to do no running or jumping.  The veteran should 
prepare himself for a desk job and should even carry his 
lunch, "so as not to walk the extras distance at noon-time."  

In the October 2002 communication accompanying the 
information communications, the veteran stated that his 
"present condition is not and never was connected to the 
military.  However a preservice condition was aggravated and 
made worse by military service demands to the point where I 
could not walk properly, let alone march or carry out the 
duties that were required."  He claimed that in October or 
November 1952 a VA representative in Washington, D.C., told 
him on the phone that a claim was being filed for the 
veteran.  He stated he "never heard anything more about it so 
I assumed it had been rejected."  

Analysis

In making a determination as to whether clear and 
unmistakable evidence existed and to rebut the statutory 
presumption of soundness at induction, VA must consider all 
medical accepted evidence bearing on whether the veteran was 
suffering from the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2).  See Harris v. West, 203 
F. 3d 1347, 1350 (Fed. Cir. 2000).  In short, what is 
required is that the evidence, whatever it may be, must lead, 
clearly and unmistakably, to the conclusion that the injury 
or disease existed prior to service.  See Harris, 203 F. 3d 
at 1349.  All the evidence of record must therefore be 
considered.  The RO may look to contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

The Board finds that there is clear and unmistakable evidence 
that the veteran had shin splints that preexisted his 
military service.  While the examination he was accorded at 
the time of preinduction examination in September 1951 was 
without reference to any shin splints or other abnormality 
involving the lower extremities, in his report of medical 
history he noted that he had sustained shin splints while 
participating in track and football prior to service.  
History recorded for treatment purposes during service 
reflect that the veteran himself again admitted that he had 
problems with shin splints in high school and college while 
participating in athletics.  In an October 2002 communication 
the veteran himself asserted that what he was arguing was 
that his preservice condition was aggravated by the demands 
of military service.  In the opinion of the Board, then, the 
evidence is clear and unmistakable and is more than 
sufficient to overcome the presumption of soundness at 
service entrance.  

However, it must also be shown that clear and convincing 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-2003 (2003).  Therefore, the Board 
must next determine whether the veteran's preexisting shin 
splints underwent an increase in severity during his active 
military service.  See, in general, 38 U.S.C.A. § 1153.  

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
became independently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536 (1996).  

The Board does not dispute that the veteran was given an 
administrative discharge from service primarily because of 
what were described as "incapacitating small muscular 
detachments from tibia and fibula."  However, there was 
absolutely no evidence that the preexisting shin splints were 
permanently worsened.  In this regard, there is no showing 
that the veteran sought treatment for the lower extremities 
until many decades after his separation from service.  The 
Board notes that at the time of a 1990 examination by VA, 
while notation was made to shin splints, no clinical findings 
were recorded and a pertinent diagnosis was not made.  
Military service was not mentioned again as a factor for 
years after that.  There is no medical evidence of record 
that supports a conclusion that the disability was 
permanently aggravated during or to the veteran's military 
service.  

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against a 
finding that preexisting shin splints were aggravated during 
service.  Aggravation will not be conceded in this case 
because there is no medical evidence that the preexisting 
shin splints increased in severity during the veteran's year 
of military service.  Indeed, the problems did not reappear 
until many years after service discharge.  Accordingly, the 
claim is denied.  


ORDER

Service connection for a disability manifested by bilateral 
shin splints is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


